Citation Nr: 1439810	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-26 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether the notice of disagreement (NOD) received on August 26, 2008 was timely as to an August 2007 rating decision that granted service connection for depression and assigned an initial 10 percent rating, and denied service connection for claimed disorders of cervical strain, bilateral hearing loss and sinusitis. 

2.  Whether a substantive appeal (VA Form I-9) received on August 26, 2008 was timely as to an August 2007 rating decision that granted service connection for Type II diabetes mellitus and assigned an initial 20 percent rating; granted service connection for gastroesophageal reflux disease and assigned an initial 0 percent rating; granted service connection for osteoarthritis of the left knee and assigned an initial 0 percent rating; and granted service connection for osteoarthritis of the right knee and assigned an initial 0 percent rating.

3.  Entitlement to a rating in excess of 50 percent for depressive disorder, not otherwise specified (NOS) for the period from August 26, 2008 to October 30, 2012, excluding a period of temporary total disability from March 11, 2010 to July 1, 2010.

4.  Entitlement to a rating in excess of 50 percent for depressive disorder from October 31, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to May 1998 and from November 2003 to May 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from determinations from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In pertinent part this appeal stems from November 2008 determinations from the RO that an NOD and substantive appeal (VA Form I-9) received on August 26, 2008, addressing multiple claims set forth above, were untimely submitted.  Additionally, this matter concerns an appeal of an April 2009 rating decision that granted a 30 percent rating for depressive disorder NOS effective December 3, 2008, with a 10 percent rating in place prior to that date.  While the appeal was pending, a September 2011 rating granted a 50 percent rating for the depressive disorder, effective August 26, 2008, with a period of temporary total disability rating granted from March 11, 2010 to July 1, 2010, with a 50 percent rating resumed as of July 1, 2010.  Because this grant did not constitute a full grant of the benefits sought on appeal, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Board has recharacterized the appeal issues to reflect the increase, excluding the period of temporary total rating.

The claims of entitlement to an increased rating for diabetes mellitus, GERD and osteoarthritis of the bilateral knees have been raised by the August 26, 2008 VA Form I-9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  The Board finds it unnecessary to refer other issues raised by an August 26, 2008 NOD as they have been adjudicated in the April 2009 rating that evaluated the depressive disorder.

The issue of entitlement to a rating in excess of 50 percent for depressive disorder from October 31, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2007, a rating decision granted service connection for depression and assigned an initial 10 percent rating; granted service connection for Type II diabetes mellitus and assigned an initial 20 percent rating; granted service connection for gastroesophageal reflux disease and assigned an initial 0 percent rating; granted service connection for osteoarthritis of the left knee and assigned an initial 0 percent rating; and granted service connection for osteoarthritis of the right knee and assigned an initial 0 percent rating.  This same rating decision also denied service connection for claimed disorders of cervical strain, bilateral hearing loss and sinusitis.  

2.  Notice of the August 2007 rating was mailed to the Veteran in a letter dated August 22, 2007.  He was informed of his appellate rights and that any disagreement with the rating decision should be submitted to his local RO one year from the date of the letter.

3.  A written communication from the Veteran expressing disagreement (NOD) with the August 2007 rating decision assigning an initial 10 percent disability rating for service-connected depression and denying service connection for cervical strain, hearing loss and sinusitis was in the possession of the Veteran's power of attorney on August 25, 2008 and was received by VA on August 26, 2008. 

4.  The Veteran's notice of disagreement (NOD) to the August 2007 rating decision assigning an initial 10 percent disability rating for service-connected depression and denying service connection for cervical strain, hearing loss and sinusitis was not postmarked or received by VA within one year of the August 22, 2007 date he received notice of that decision.

5.  The Veteran filed a NOD in November 2007 with the August 2007 rating decision as to the initial ratings assigned for Type II diabetes mellitus,  hypertension, gastroesophageal reflux disease and osteoarthritis of the left and right (bilateral) knees as well as with the denial of service connection for osteoarthritis of the bilateral hips.  He withdrew the NOD as to the denial of service connection for osteoarthritis of the bilateral hips at a March 2008 hearing.

6.  The Veteran was issued a statement of the case (SOC) on June 23, 2008 as to the issues of initial ratings assigned for Type II diabetes mellitus, hypertension, gastroesophageal reflux disease and osteoarthritis of the bilateral knees. 

7.  The Veteran filed a VA Form I-9 substantive appeal in regards to the issues of initial ratings assigned for Type II diabetes mellitus, gastroesophageal reflux disease and osteoarthritis of the bilateral knees addressed in the June 23, 2008 SOC that was in the possession of the Veteran's power of attorney on August 25, 2008 and was received by VA on August 26, 2008.  He specifically excluded hypertension from the substantive appeal, thereby withdrawing this issue from appellate status.  

8.  The Form I-9 substantive appeal which was received by VA on August 26, 2008, was not received within 60 days of the June 23, 2008 Statement of the Case or within one year of the August 2007 rating decision. 

9.  From August 26, 2008 to October 30, 2012 (except for the period in which a temporary total rating was in effect from March 11, 2010 to July 1, 2010), the Veteran's service-connected depressive disorder is shown to result in generally moderate disability due to symptoms such as depressed or dysthymic mood, anger issues, poor energy, concentration difficulties and sleep problems.  Such symptoms cause occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The NOD received on August 26, 2008 was not timely as to the August 2007 rating decision assigning an initial 10 percent disability rating for service-connected depression and denying service connection for cervical strain, hearing loss and sinusitis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.109(b), 19.25, 20.200, 20.201, 20.302; 20.304 (2013).

2.  The I-9 received on August 26, 2008 was not timely as to the August 2007 rating decision as to the issues the propriety of initial ratings assigned for Type II diabetes mellitus, gastroesophageal reflux disease and osteoarthritis of the bilateral knees.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R.§§ 20.101, 20.200, 20.202, 20.302 (2013). 

3.  The criteria in excess of a 50 percent evaluation for service-connected depressive disorder is not met for the period from August 26, 2008 to October 30, 2012, excluding a period of temporary total disability from March 11, 2010 to July 1, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9434 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties To Notify And To Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013). Governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law). 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The United States Court of Appeals for Veterans Claims (Court) has further held that VA's duties to notify and assist do not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed below in greater detail, the law is dispositive of the issues of whether the NOD and I-9 received on August 26, 2008 were timely as to the August rating decision, and VA's duties to notify and assist do not apply.  The timeliness of a substantive appeal is also a jurisdictional matter and is governed by the interpretation of law, and not on the underlying facts or development of the facts. The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no application. See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).   

In the matter of entitlement to an increased rating for depressive disorder for the period from August 26, 2008 to October 30, 2012, excluding a period of temporary total disability from March 11, 2010 to July 1, 2010, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2008 letter was sent prior to the April 2008 rating decision addressing the increased rating claim for the psychiatric disorder.  This letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records have been obtained and considered.  The Board has reviewed the Veteran's Virtual VA claims file.  The appellant has not identified any additional, outstanding records necessary to decide this pending appeal.  

Additionally, the Veteran was afforded VA examinations in January 2009 and August 2010 in order to adjudicate this claim.  In this regard, the Board finds that the proffered opinions regarding the severity of his psychiatric disability were based on an interview with the Veteran, a review of the record, and a full examination.  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to decide the claim for an increased rating for the period from August 26, 2008 to October 30, 2010.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Untimely NOD and Substantive Appeal Laws and Regulations

An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed substantive appeal. See 38 U.S.C.A. § 7105 ; 38 C.F.R. 
§ 20.200 (2013).

As to what constitutes a notice of disagreement, the Court has said that the Board determines de novo whether a document is a notice of disagreement.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  In this regard, a notice of disagreement is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s). 38 C.F.R. § 20.201.  A notice of disagreement requires no special wording or phrasing and is to be evaluated within the context of the overall record. Id.; see also Jarvis v. West, 12 Vet. App. 599 , 561-62 (1999).

A claimant or his representative must file a notice of disagreement with a determination of the RO within one year from the date that the RO mailed notice of the determination. 38 C.F.R. § 20.302(a).  If a notice of disagreement is not filed within the one year time period, the RO decision becomes final. 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d) (2013); 38 C.F.R. §§ 20.200 , 20.201, 20.302, 20.1103 (2013).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal. 38 U.S.C.A. § 7105(c).

A substantive appeal must either indicate that all of the issues presented in applicable SOCs and supplemental SOCs are being appealed or must specify the particular issues being appealed.  It should also set out specific arguments related to errors of fact or law made by the agency of original jurisdiction in reaching the determination being appealed.  See 38 C.F.R. § 20.202 (2013).  The substantive appeal must be filed within 60 days after mailing of the SOC, or within the remainder of the one year period from the mailing of notification of the determination being appealed. See 38 C.F.R. § 20.302.  Extensions of time for filing a substantive appeal may be granted for good cause. See 38 C.F.R. § 20.303 (2013).

Questions as to timeliness or adequacy of the substantive appeal shall be determined by the Board.  The Board may dismiss any appeal over which it determines it does not have jurisdiction.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 (2013).

The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 C.F.R. § 20.302(a).  A notice of disagreement postmarked prior to expiration of the one year period will be accepted as having been timely filed. 38 U.S.C.A. § 7105(b)(1) ; 38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. 38 C.F.R. § 20.305(a).

Under 38 C.F.R. § 3.109, time limits for filing to challenge an adverse VA decision may be extended in some cases on a showing of "good cause. " Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed notice of disagreement, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis. See 38 U.S.C.A. 
§§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In January 2007, the Veteran filed a claim for service connection for Type II diabetes mellitus (DM II), gastroesophageal reflux disease (GERD), hypertension (HTN), erectile dysfunction, chronic sinusitis, dermatitis of the bilateral hands, hemorrhoids, cervical spine strain, osteoarthritis (OA) of the bilateral hips and knees, bilateral hearing loss, bilateral tinnitus and an acquired psychiatric disorder claimed as adjustment disorder with depressed mood. 

In an August 2007 rating decision, the RO issued a decision that granted service connection for the following disorders: a psychiatric disorder classified as depressive disorder not otherwise specified (NOS), with an initial 10 percent rating assigned; DM II with an initial 20 percent rating assigned; tinnitus with an initial 10 percent rating assigned; and dermatitis with an initial 10 percent rating assigned.  Additionally this rating granted service connection but assigned 0 percent (noncompensable) evaluation for the following disorders:  HTN; OA of the bilateral knees; ED; GERD; and hemorrhoids.  This rating also awarded special monthly compensation for loss of a creative organ.  Finally this August 2007 rating decision also denied service connection for the following disorders:  sinusitis; OA bilateral hips; cervical spine strain; and bilateral hearing loss.  Notice of the decision was mailed to the Veteran on August 22, 2007.  This notice advised that he had one year from the date of this letter to appeal this decision and included a VA Form 4107, notice of his rights to appeal the decision.  

The Veteran submitted a timely NOD on November 27, 2007 as to the initial ratings assigned for the following disorders: HTN rated at 0 percent disabling; GERD rated at 0 percent disabling; OA bilateral knees rated at 0 percent disabling per knee and DM II rated at 20 percent disabling.  This NOD also expressed disagreement with the denial of service connection for OA bilateral hips.  Subsequently the Veteran testified at a DRO hearing in March 2008, wherein he specifically withdrew from appellate status his claims for service connection for arthritis of the bilateral hips.  He provided testimony in regards to the remaining issues.  

On June 23, 2008, the RO issued an SOC that continued to deny claims for increased initial ratings for DM II, HTN, GERD and for OA of the bilateral knees. In a letter attached to the SOC, the RO enclosed a substantive appeal form (VA Form 9) and explained that the Veteran must file a formal appeal within 60 days of the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he appealed.  In other words, the Veteran had until August 23, 2008 to file his substantive appeal.  

On August 26, 2008 the RO received a NOD, which the evidence shows was accompanied by a cover letter from the Veteran's Power of Attorney (POA).  The POA's cover letter's letterhead was dated August 25, 2008, and advised that it was forwarding an NOD from the Veteran.  The issues listed in the NOD and in the POA's cover letter were for the issues of entitlement to an increased rating for depression, and entitlement to service connection for cervical strain, hearing loss and sinusitis.  The NOD is noted to contain a date stamp of "Aug 25" with no identification as to whom the date stamp belonged to.  It also contains a date stamp of Aug 26, 2008 belonging to the RO.  

Also received by the RO on August 26, 2008 (with receipt shown by date stamp), was a VA Form I-9.  This also contained a date stamp of "Aug 25" with no identification as to whom the date stamp belonged to.  This too was shown to have been accompanied by a cover letter from the Veteran's POA, with the date on the letterhead again shown to be August 25, 2008.  The VA Form I-9 expressed that the Veteran wished to appeal the issues of entitlement to a higher initial rating for DM II, GERD, and OA of the bilateral knees.  He omitted HTN from the VA Form I-9, and indicated he wanted the appeal limited only to those issues listed.  

Thereafter the Veteran was advised by the RO in two separate notices submitted in November 2008 that both his NOD and his I-9 were untimely as they were received after the expiration of the appeal periods.  The RO also advised the Veteran that the issues addressed in the August 26, 2008 NOD and VA Form I-9 would be treated as claims to reopen these issues.  

In December 2008, the Veteran filed a NOD with the RO's November 2011 determinations that both his NOD and I-9 were untimely.  In this NOD he essentially conceded that he mailed these documents to his POA's office, not the RO on August 15, 2008, and stated that this should have been enough time to be received by the POA and then forwarded to the RO.  

Having reviewed the record in its entirety, the Board finds that the Veteran failed to submit a timely NOD with the August 2007 rating decision in regards to the issue of entitlement to an increased initial rating for depression, and the issues of entitlement to service connection for cervical strain, hearing loss and sinusitis.   He also failed to submit a timely substantive appeal with respect to the August 2007 rating decision, pertaining to the issues of entitlement to a higher initial rating for DM II, GERD, and OA of the bilateral knees.  By the Veteran's own admission, he did not mail either his NOD or his VA Form I-9 substantive appeal to the RO, but instead sent the documents to his POA's office.  By the time the POA forwarded these documents to the RO it was shown by the cover letters to have been on August 25, 2008, which is three days past the one year period to file a NOD with the August 2007 rating based on the rating notice date of August 22, 2007, and two days past the 60 day deadline for filing a substantive appeal based on the June 23, 2008 notice date of the SOC.  Thus these documents were still in the POA's possession after the deadlines for filing the NOD and substantive appeal had already passed.   

While the Board notes that these appeal documents were received by the RO within five days after the respective expiration dates for the NOD and substantive appeal, the five day postmark presumption under 38 C.F.R. § 20.305(a) is not for application in this matter.  First it is noted that this presumption is used in the absence of a VA date stamp, which is not the case for either document in question.  Next as discussed above, the documents were in the possession of the POA after the deadline had already passed.  Additionally as pointed out by the RO in its November 2008 determination regarding the untimeliness of the VA Form I-9, the POA was co-located in the same building with the RO and the form was not mailed.

Moreover, the Veteran has provided no explanation or good cause for his failure to respond in a timely manner. There is also no evidence that the Veteran made any attempt to contact the RO prior to the expiration of the appeal period and request an extension. 

Thus in view of the foregoing the Board finds that the NOD with the August 2007 rating decision in regards to the issues of entitlement to an increased rating for depression, and the issues of entitlement to service connection for cervical strain, hearing loss and sinusitis is untimely and is a jurisdictional bar to appellate consideration.  See Percy, supra. at 37, 41 (2009).    

In regards to the VAF I-9 substantive appeal with the August 2007 rating decision for the issues of entitlement to a higher initial rating for DM II, GERD, and OA of the bilateral knees, this is also not timely.  The Board has considered the Percy, wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

The Board finds however, that Percy is distinguished from this Veteran's claim. In the present claim, the Veteran was informed in the June 23, 2008 SOC that he had only 60 days to submit a substantive appeal.  At no point, did VA waive any objections to the timeliness or provide the Veteran with any indication that his August 26, 2008 substantive appeal had been accepted as timely.  To the contrary, the RO promptly issued a determination in November 2008 that found his appeal was not timely.  Thus, while the Board recognizes that Percy indicates that substantive appeals may be accepted when untimely, when circumstances warrant, the Board finds no compelling reason in this case to accept this appeal. 

Therefore, the Board must dismiss the claims on the basis that a substantive appeal was not received regarding these issues.  Absent a timely filed NOD and absent a timely substantive appeal, or a timely request for an extension of time for submission, the Board is without jurisdiction to adjudicate the claims, and these matters must be dismissed.  38 C.F.R. § 20.101.  The law and regulations are controlling.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Schedular Analysis-Increased Rating for Depressive Disorder 

Initially the Board notes that given the procedural history which has been addressed at length above, this current appeal originates from the RO's April 2009 rating decision which denied his August 2008 claim for entitlement to an increased rating for depression.  The Board further notes that it is only adjudicating this matter up to October 30, 2012, the most recent date that records were reviewed by the RO for adjudicating this claim.  The question before the Board is whether a rating in excess of 50 percent disabling is warranted for depression prior to October 30, 2012, exclusive of a period of temporary total disability rating from March 11, 2010 to July 1, 2010.  

VA determines disability evaluations by applying a schedule of ratings, which represents for each disability an average impairment of earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities. See 38 C.F.R. Part 4 (2013).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. See 38 C.F.R. § 4.3 (2013). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Additionally, factual findings may show distinct time periods when the service-connected disability exhibited symptoms that would warrant different ratings for different periods of time; in such a case, so-called "staged" ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

In the instant case, the Veteran's depressive disorder is rated under Diagnostic Code 9499-9434 of the pertinent regulation.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).  This diagnostic code is the most appropriate because it pertains specifically to the primary service-connected disability: Major Depressive Disorder In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result. Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9434.  The relevant criteria are as follows: 

A 50 percent rating is appropriate for: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing effective work and social relationships. 

A 70 percent rating is appropriate for: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is appropriate for: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013). 

When evaluating a mental disorder, the rating agency must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but it cannot assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013). 

The Board notes that the specified factors for each incremental rating are examples rather than requirements for a particular rating, and the Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating scheme.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) assigned to the Veteran, which is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when evaluating the appropriate disability rating for the veteran.  See VAOPGCPREC 10-95. 

A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

DSM-IV, pp. 46-47. See 38 C.F.R. § 4.130 (2013) (incorporating by reference the provisions of the DSM-IV for rating purposes.) 

The Board now turns to an evaluation of the relevant medical evidence in the Veteran's case.  On August 26, 2008 the Veteran submitted a claim for entitlement to an increased rating for depressive disorder, which was rated 10 percent disabling at the time.  The VA treatment records from within one year prior to this claim address other disabilities and are not pertinent.  The evidence in pertinent part includes records in October 2008 showing the Veteran presented to establish care with depression screen showing symptoms in the severe range, with mental status findings showing the Veteran to generally be clean, fully oriented times 4, with normal speech and motor activity.  He displayed logical thought process and no other evidence of hallucinations or psychotic symptoms.  His intelligence was noted to be average, with normal insight and judgment.  He was noted to have no homicidal ideations and was not a risk for suicide.  He did exhibit some evidence of anxiousness in one record from this month, while other records showed his affect to be a bit and unusual, in that he was shy and withdraw, with a perplexed expression noted.  He was assessed with Major Depression with a GAF of 50-55 given in the October 2008 psychosocial assessment.  Plans for a trial of medication were made.  Another October 2008 record revealed his complaints of an inability to sleep, low energy, being irritable with his wife and kids, and generally being angry and agitated most of the time.  His symptoms of depression included depression, anhedonia, insomnia, guilt, decreased concentration and poor appetite were globally severe.  These impacted his ability to function socially, occupationally interpersonally and emotionally.  However he was noted to be married and employed as an aircraft mechanic.  Mental status examination was similar to those findings elsewhere in October 2008, with a sad and depressed mood and effect noted among otherwise unremarkable findings.  

The report of a January 2009 VA examination reflects current complaints of anger and depression without suicidal ideations.  He was angry and bitter about his dismissal from service, having been discharged for medical reasons after serving 18 years.  Currently he worked full time as a government contractor mechanic working on military aircraft.  He reported occasional crying spells, feeling hopeless and helpless.  He reported problems with concentration, and difficulty falling and staying asleep.  He described feeling tired all the time with low energy and low self-esteem.  He was depressed more days than not for the past 2 years.  His appetite varied between overeating and not eating.  His symptoms were described as moderate to severe, with no remissions since having been diagnosed with diabetes in service in 2004.  He did not take medications currently but reported a history of being prescribed "a bunch of pills to take" at a VAMC.  He indicated the medication didn't help.  He reported losing 3-4 hours of efficient work time due to problems with concentration, irritability, anger and depression.  He was married once to his wife of 9 years.  He said the quality of his social relationships and general social functioning have deteriorated since his last examination.  He had a history of drinking heavily in service and drank occasionally 1-2 beers a month.   He denied using drugs. 

Mental status examination revealed he was somewhat disheveled looking.  He was alert and oriented times 4, with good communication, no tangentially, circumstantiality, looseness of associations or flight of ideas.  He appeared annoyed at times and was physically uncomfortable due to broken ribs.  He had good eye contact.  His mood was "tired" and his affect was restricted.  He denied suicidal or homicidal ideations.  He sometimes heard a "voice" but otherwise denied hallucinations.  He did feel paranoid at times, sometimes feeling as though coworkers were against him.  He performed well on cognitive testing with no mistakes noted.  He was able to interpret proverbs.  The impression was major depressive disorder (MDD), recurrent.  His GAF was 52; this represented moderate to severe impairment in industrial and social functioning.  He was competent to manage funds.

Treatment records from February 2009 revealed the Veteran to be in supportive psychotherapy with partial compliance to medications.  His depression was described as deteriorating and he slept 5-6 hours per night with high appetite, fair energy, low concentration and anhedonia.  He did endorse suicidal ideations 1-2 times a week with a good level of control and he was noted to have an agreement to call his medical provider prior to acting out on any such ideas of self-harm (suicide prevention contract).  He reported temper outbursts 5-6 times a month, with no evidence of psychotic thought.  He did endorse some difficulty going to work lately and called in sick once a week.  He did have a history of 4-5 drinks per month, and was last drunk on New Year's Eve.  Mental status continued to not significantly deviate from that shown in 2008.  He continued to be diagnosed with Major Depression which was service connection, although additional diagnoses of PTSD and anxiety disorder with features of panic disorder and generalized anxiety disorder (GAD) also noted.  His GAF was 55 in February 2009.  In March 2009, he reported an increase in suicidal ideation up to 1-2 times a week with good level of control/no plan, with symptoms and mental status findings otherwise the same as those in February 2009.  His diagnosis remained the same and his GAF was 53.  He was noted to have major financial issues with possible foreclosure and conflicts with his spouse over child rearing issues and communications problems.  

The records from May 2009 through September 2009 continued to show issues with sleep disturbances, temper outbursts about once a day, and suicidal ideations once or twice a week with no plan.  He continued to have the same generally unremarkable findings on mental status examination in these records.  He also was noted to have been off medications in September 2009, and also reported having increased his alcohol intake recently to 2-4 times a day in August 2009, although had none in the past 3-4 weeks.  He also reported his most recent episode of intoxication was in July 2009.  He continued to have major financial stressors and conflicts with his spouse over her spending and child rearing habits.  He also endorsed self-sabotaging behaviors like starting fights and not showing up to work.  His diagnoses were the same as in February 2009.  His GAF scores were noted to be 50 in May 2009 and 49 in August and September 2009.  Also in September 2009 he was seen for possible PTSD symptoms with mental status findings continuing to show no major issues with orientation, abstract thinking or self-care such as dress and grooming.  

Records from October 2009 show an increase in the frequency of suicidal ideations to 2-3 times a week although no plan or intent was shown.  He also reported problems with low energy, high appetite, poor concentration and inattention.  Otherwise the mental status findings continued to be similar to earlier findings, with no evidence of a psychosis or major thought impairment shown.  The assessment of major depression along with other Axis I diagnosis remained the same as shown in February 2009.  His GAF score was 50 and self-sabotaging behaviors were still reported.  He had recently stopped his alcohol use for 3 months with his mood not improved.  Also in October 2009 treatment using relaxation therapy to address symptoms such as anger outbursts and possible referral for couple's therapy were discussed.  In November 2009 he reported increased tension at home with his wife and at work, with thoughts of escape and death noted, but strongly denied suicidal ideations or attempts.  Major issues with his marriage were noted although he did not want to divorce.  In December 2009 he was noted to continue with difficulties at home and actually spent a week away from home due to his temper problems, which also were causing problems at work.  He was now admitting more frequent thoughts of suicide and also admitted he had not taken his psychotropic medications in some time.  The December 2009 records documented his depressive symptoms as causing him to sleep 4-5 hours a night although he slept 6-8 hours when he had taken Trazodone.  His temper outbursts were 5-10 times a week and suicidal ideations were 2-3 times a week without intent or plan.  He denied any alcohol use in December 2009 except for 1 beer at a party.  Mental status examinations in December 2009 continued not deviate significantly from prior ones and the diagnosis was Major Depressive Disorder (MDD) recurrent, in addition to the other Axis I diagnosis involving PTSD and anxiety disorder with feature of panic disorder.  His GAF was 50.  

Records from 2010 revealed that in January 2010 psychotherapy session he had some fleeting suicidal ideations and sleep issues.  On March 11, 2010 he entered an inpatient residential treatment program to address his psychiatric and substance abuse symptoms.  During this period of treatment which lasted until the end of June 2010, he was in receipt of a 100 percent rating in effect until July 1, 2010.  

Following the Veteran's discharge from inpatient treatment, he was seen in therapy in July 2010 with major stressors that included marital problems, death of family member, changes in finance and living conditions.  However he was not suicidal and had coping skills and plans to utilize the suicide prevention contract if needed.  He generally was doing well through August 2010 with continued commitment to utilize the suicide prevention contract.  

The report on an August 2010 VA examination noted his history since last examination of significant issues with anger, depression and stress.  He had significant marital problems, financial issues and chemical dependency.  He thought he had a 50 percent chance of divorcing, with his relationship on "hiatus" the past several months while he was hospitalized for dependency.  He reported doing well in the hospital with his mood and other symptoms improved significantly, however his symptoms returned since coming back home.  Current situational stressors included being briefly jailed for unpaid traffic tickets, major financial stress with possibility of losing his home to sheriff's sale.  He also reported difficulty maintaining employment, with the transition from military to civilian difficult especially with hospital and jail time.  He reported doing better with his alcohol, but still drank every 2-3 days.  He had issues with binge drinking with the last such episode in March 2010.  He indicated the binges included liquor and blackouts, with approximately 3 days lost after last binge.  He indicated that his current job included traveling long distances and staying in hotels, which was particularly risky for the potential to drink.  

He endorsed significant symptoms of depression as well as substance abuse (alcohol only).  He reported having depressed mood most of the day nearly daily for the past 2 months.  He also had no interest in pleasurable activities, isolated himself, had no friends and his weight fluctuated.  He also had insomnia, unable to return to sleep after waking up after 5-6 hours of sleep, with a feeling of fatigue and being "slow" during the day.  He also had feelings of worthlessness and guilt, although the guild could be appropriate, given his issues with his marriage and alcohol use.  He reported poor concentration.  He denied active suicide ideations, but thought about death multiple times per day.  He denied any problems with activities involving self-care but did have some trouble managing money. He was working full time, but was concerned about possibly losing his job.  Initially, he reported having lost approximately 60 days of work due to depression and alcohol use, including a leave of absence from work.  Later in the exam he reported losing 3 months due to such symptoms and treatment, with the March 2010 hospitalization noted.  He described his symptoms as worsening in the past year.  He currently was not taking psychotropic medications, because family members and coworkers told him they made him "slow."  He was becoming more socially isolated and depressed and had few friends outside of work.  He felt divorce was possible in his 10 year marriage.  He was said to have stopped binge drinking and denied recent blackouts, but still had several beers up to 6, every 2-3 days.  He endorsed suicidal ideations but had contracted with his psychiatric provider to contact her if he had serious ideations or began to form a plan.  He presently had moderate to severe psychosocial functional impairment due to depression and substance abuse.  He was unable to enjoy leisure pursuits or social interaction outside of his family.  

Mental status examination revealed him to be mildly disheveled, alert, and oriented times 4.  He had no psychomotor agitation, although there did appear to be some slowing, as he walked slowly.  His mood was "down" with restricted affect.  He denied hallucinations, delusions and homicidal ideations.  He denied suicidal ideations but reported thoughts of death.  He tested 30/30 on mini mental status examination.  Other tests and findings were consistent with moderate to severe anxiety with severe depression and severe hopelessness.  He was tested for PTSD and was noted to score below the threshold for people with that diagnosis.  The impression was  MDD, recurrent and moderate, with a GAF of 45.  The examiner commented that it appeared that his depressive symptoms predated his significant alcohol abuse that was also reported, and that his alcohol problems were likely  secondary to his depressive symptoms.  His current prognosis was guarded although significant improvement was reported with inpatient treatment.   He was noted to not being currently followed up in terms of psychotherapy or psychotropic medications.  He was competent to manage funds.  

In a September 2010 psychology note he was noted to return after a significant absence from therapy with a depressed mood and anxious affect noted.  He had not taken his medications due to side effects and also reported drinking several beers on one occasion.  He was working 9-12 hours day and was noted to continue with marital, financial and child care problems.  However he was doing better with his temper outbursts although he sometimes coped by self-isolating.  Although he had suicidal ideations he continued to agree to the suicide prevention contract.  Mental status findings in September 2010 continued to reveal the Veteran to generally have the same findings of appropriate mental status with no evidence of psychosis, disorientation or cognitive problems.  He was generally not shown to be a suicide risk.  Also in September 2010 he resumed his medication, and was coping better, consistently reporting to work in part due to using skills learned during his residential treatment and partly due to medication.  The records from October 2010 and November 2010 revealed generally fleeting suicidal ideations without intent or plan and in November 2011 he was back on medications with partial clinical effects without side effects.  He was complaint without psychosis, mood swings and depression.  He was noted to spend his time with children and watched football, with generally unremarkable mental status findings.  However later in November 2011, the Veteran reported his wife left him and he relapsed with alcohol use, having 20 beers over the weekend.  He agreed to get rid of liquor and to recommit to the VA safety plan.  By December 2010 he reported adequate coping with his wife although they were still separated, and later in the month they reconciled.  The December 2010 records revealed the Veteran to be handling stressors adequately and he was not using alcohol.  He also denied suicidal ideations, other than some fleeting ones during a difficult week with the family and with holiday pressures.  

The records from 2011 reveal that in January 2011 the Veteran wished to discontinue psychotherapy but agreed to remain on the VA suicide prevention contract or "safety plan."  He indicated he would return to psychotherapy in the future as needed and did not want to hit "rock bottom."  He was not drinking, had better work attendance, was better at handling situations and better medication compliance.  He acknowledged that as much as he wanted his marriage to work, he did not want to continue it at all costs.  He had no evidence of more than vague, fleeting suicidal ideations and was adequately coping with risk factors.  He continued to be diagnosed with MDD in addition to the other previously diagnosed Axis I disorders.  He was doing somewhat better but was still depressed.  Plans included teaching anxiety management skills to lower anxiety.  There was mild progress and he was not always compliant with his homework and skills.  

In February 2011 he was noted to have increased stress at work and home and was only sleeping 1-2 hours a night and was depressed with poor appetite.  Other notes from February 2011 revealed that he had run out of some medications 3 weeks ago, with insomnia, sleeping 4-5 hours, increased mood swings and irritability.  He was in crisis due to financial problems, work and child issues.  He was also noted to have drunk 2-3 beers one night but none currently and none while working or driving.  He had suicidal ideations but no plan with the safety plan in place. His GAF in February 2011 was 45.  In April 2011 he was noted to have poor eye contact and appeared very angry, admitting to severe anger outbursts and difficulty concentrating.  He continued to have marital and financial issues.  However he was compliant with medications and denied psychosis, mood swings and depression.  He reported no alcohol uses and no suicidal or homicidal ideas.  He was at odds with his wife over dealing with the children.  Mental status examination continued to not deviate significantly from those in prior records.  A July 2011 record indicated he was doing alright on medications. 

In October 2011 the Veteran was seen by his former psychotherapist and admitted to resuming drinking last summer and having stopped medications.  He drank a case of beer a day.  Since then his mood and temper were getting worse.  He admitted suicidal ideations but denied plans or attempts.  He agreed to the safety plan, to stop drinking and to attend AA and possibly resuming psychotherapy.  The records from October 2011 indicated that he was down in mood due to it being the anniversary of his father's death 12 years ago.  However he denied psychosis, mood swings and depression.  He claimed compliance with medications.  Mental status remained unremarkable with the exception that his mood was low.  In December 2011 he called in to the psychology requesting to come in, but was advised the clinic would be closing soon.  He denied suicidal or homicidal ideations and agreed to go to the ER if needing urgent assistance.  

VA records from 2012 reveal that in January 2012 he was referred for counseling regarding stress related to a potential foreclosure.  He reported getting 3-4 hours of sleep using Valium.  Mental status examination again revealed him to be neatly groomed with normal speech, thoughts goal directed and linear with no abnormality in thought processes shown.  He continued to be alert, fully oriented with insight and judgment intact and no suicidal ideations.  He did have a dysthymic mood noted.   In February 2012 he reported his family relationship with his wife was rife with conflict and he was displeased how she handled their children's problems.  Mental status examination revealed he appeared tired, depressed and uninterested at the start of the session.  

In August 2012 his life continued to be tumultuous with marital, financial, legal and employment problems noted.  He expressed concerns about issues involving his wife's behaviors and family plans to confront such behaviors.  He also was arrested for inappropriate behavior at a bachelor party.  He also reported work problems with stress resulting in him damaging equipment and being disciplined.  He was noted to be under a lot of stress, some of which was self-inflicted.  Later in the month he was noted to have another work conflict but managed to avoid over reacting.  He was assessed as having ongoing problems with anger management triggered primarily by his perception of being treated unfairly.  Records from September 2012 through October 30, 2012 reflect that his wife was away from home to address her problems, and the Veteran was doing relatively well at work but was edgy and anxious about his home situation and family dynamics upon the return of his wife.  By mid-October 2012 his wife had returned home and family interactions were noted to be awkward not only with her but also with a son who was acting out.  The Veteran was also concerned about possibly losing his job due to the government contract expiring.  However he was noted to appear calm and thoughtful.  Also in October 2012 he received bad news that his house was sold for taxes without his knowledge.  The most recent record dated October 30, 2012 revealed he canceled his appointment due to an unexpected business trip.  

Having reviewed the evidence, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's depressive disorder from August 26, 2008 to October 30, 2012.  The Board notes that the Veteran's treatment history indicates that in addition to his service connected depressive disorder, he was also diagnosed with other psychiatric disorders including PTSD (for which service connection was denied in a November 2012 rating).  Additionally he also carried a diagnosis of anxiety disorder with features of panic disorder, as well as alcohol dependence.  It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's service connected depressive disorder and any non-service connected psychiatric disorders. Further, no mental health professional has conclusively distinguished between said symptomatology.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected depressive disorder.

Although his symptoms, including problems with his anger and temper, sleep issues, low mood and energy, and problems concentrating, are noted to result in occupational and social impairment with reduced reliability and productivity, his disability is not shown to be more than 50 percent disabling at any time during this appeal.  Throughout his appeal, his mental status examination was generally unremarkable for evidence of a serious thought disorder, and he was noted to generally maintain appropriate hygiene and behaviors.  Although he acknowledged suicidal ideations at various times, at no time did he ever exhibit a plan, and he consistently was agreeable to maintaining the VA suicide prevention contract.  Socially, he was noted to have serious marital issues, but they appeared to result from outside situational stressors rather than from his psychiatric symptoms.  Occupationally, he was noted to have some issues resulting from his anger management problems, and also lost time from work to treat his symptoms.  However he otherwise was able to work a challenging full time job as an aircraft mechanic for many years.  It is further noted that his symptoms appeared to worsen during times in which he stopped taking his prescribed medication, and were better controlled when he was in medication compliance.  Alcohol problems, found by the VA examiner to be associated with his psychiatric disorder, were also noted to cause further interference in functioning.  However he is noted to have been able to cope appropriately with his alcohol relapses by taking advantage of available treatment resources.  

Overall his symptoms are consistent with a 50 percent rating under the General Rating for mental disorders.  While the GAF's generally are shown to be in ranges from 45-55, overall his symptoms are suggestive of a 50 percent rating.  Although the GAF scores from 45-49 reflect serious symptoms, an overview of his overall psychiatric symptoms and mental status findings tend to fall within the moderate range.  Generally, the GAF scores between 49-50, which trend closer to moderate symptoms, appear to be the most representative scores of the Veteran's condition.  

In sum, his overall psychiatric disability is not shown to be more than 50 percent disabling at any time during this appeal.  Moreover, it is not shown that an increase in psychiatric disability occurred during the one year period prior to his claim for an increased rating, thus an increased rating is not warranted prior to August 26, 2008.  

Accordingly the preponderance of the evidence is against a rating in excess of a 50 percent rating for the service connected psychiatric disorder from August 26, 2008 to October 30, 2012 (excluding the period from March 11, 2010 to July 1, 2010 when a temporary 100 percent rating was in effect).    

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. 
§ 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116 . When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected depressive disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the disorder.  The Veteran has described depression, anger issues, poor energy, concentration difficulties and sleep problems, which are types of symptoms specifically and generally contemplated by the General Rating Formula for Mental Disorders under § 4.130.  The Veteran has not described any unusual features associated with his depressive disorder.

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  VA treatment records and examination reports show that the Veteran has worked throughout the applicable time period.  Therefore, any inferred TDIU claim is inapplicable in this case.
   

ORDER

The NOD received on August 26, 2008 was not timely as to an August 2007 rating decision that granted service connection for depression and assigned an initial 10 percent rating, and denied service connection for claimed disorders of cervical strain, bilateral hearing loss and sinusitis; the Board lacks jurisdiction to consider these claims and the appeal regarding this matter is dismissed.

The substantive appeal received on August 26, 2008 was not timely filed as to an August 2007 rating decision that granted service connection for Type II diabetes mellitus and assigned an initial 20 percent rating; granted service connection for gastroesophageal reflux disease and assigned an initial 0 percent rating; granted service connection for osteoarthritis of the left knee and assigned an initial 0 percent rating; and granted service connection for osteoarthritis of the right knee and assigned an initial 0 percent rating; the Board lacks jurisdiction to consider these claims and the appeal regarding this matter is dismissed.

Entitlement to a rating in excess of 50 percent for depressive disorder NOS is denied for the period from August 26, 2008 to October 30, 2012, excluding a period of temporary total disability from March 11, 2010 to July 1, 2010.




REMAND

The Board finds that it is necessary to remand the matter of entitlement to a rating in excess of 50 percent for depressive disorder from October 31, 2012.  In this particular case, as pointed out by the representative in the June 2014 brief, the August 2010 VA examination is too remote in time to address the current severity of the Veteran's service-connected depressive disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his depressive disorder. 

Additionally, an attempt should be made to obtain recent VA or private treatment records.  The most recent records are dated in October 2012, and at that time the Veteran was receiving ongoing therapy for his depressive disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from October 31, 2012 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the appellant's claims file.  The appellant should also be offered the opportunity to submit any private treatment records in support of his claim.

2.  After obtaining any available treatment records, the Veteran should be scheduled for a new VA examination to determine the current level of severity of his service-connected depressive disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's depressive disorder, with particularity to the criteria for the appropriate diagnostic codes. 

Furthermore, the examiner should also specifically comment on the effects of the Veteran's depressive disorder on his occupational functioning and daily activities.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


